DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed June 21, 2022. Claims 12, 22, 25 and 31 have been amended. Claims 12-31 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; US Pub No. 2014/0095119 A1) in view of Skaggs et al. (Skaggs; US Pub No. 2017/0017223 A1) and Dupray et al. (Dupray; US Pub No. 2012/0190380 A1).
As per claim 12, Lee teaches a method of assigning a processing plan to a mobile transceiver data set of a mobile transceiver of an indoor location system in a manufacturing hall, the method comprising:
acquiring image data of a processing plan-specific object with a camera (paragraph [0067], lines 8-9; paragraph [0085], lines 3-6: picture of construction status);
identifying an associated workpiece-specific processing plan based on the acquired image data of the processing plan-specific object (paragraphs [0051], [0068], [0076]: construction design plan including what construction members are required and the cost of the construction materials used in the design plan)… and
assigning the identified processing plan to the mobile transceiver data set of the mobile transceiver in the manufacturing control system, wherein the mobile transceiver data set associated with the mobile transceiver and position data of the mobile transceiver acquired with the indoor location system are stored in the manufacturing control system (paragraph [0085]).
Lee does not expressly teach a manufacturing control system, wherein the manufacturing control system is configured for industrial processing of workpieces with a machine tool according to workpiece-specific processing plans, each of the workpiece-specific processing plans including order information for a workpiece to be machined, the order information including processing parameters and workpiece parameters… wherein the position data of the mobile transceiver comprises at least one position of the mobile transceiver in the manufacturing hall that is determined by the indoor location system based on runtimes of electromagnetic signals between at least one stationary transceiver and at least one mobile transceiver in the indoor location system, the at least one mobile transceiver comprising the mobile transceiver, a runtime representing a time for an electromagnetic signal travelling a distance between two transceivers.
Skaggs teaches a manufacturing control system, wherein the manufacturing control system is configured for industrial processing of workpieces with a machine tool according to workpiece-specific processing plans, each of the workpiece-specific processing plans including order information for a workpiece to be machined, the order information including processing parameters and workpiece parameters (paragraph [0029]).
As the prior art of Lee teaches modeling and design with respect to a work place and construction, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the construction site management of Lee with the manufacture process of Skaggs, as the basics of project management and material location and logistics on construction sites of industrial plants apply to the production control of process sequences in industrial manufacturing.
Dupray teaches wherein the position data of the mobile transceiver comprises at least one position of the mobile transceiver in the manufacturing hall that is determined by the indoor location system based on runtimes of electromagnetic signals between at least one stationary transceiver and at least one mobile transceiver in the indoor location system, the at least one mobile transceiver comprising the mobile transceiver, a runtime representing a time for an electromagnetic signal travelling a distance between two transceivers (paragraph [0064]; paragraph [0103], lines 1-25: the claimed runtime is taught by the disclosed time of arrival).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the location estimating system of Dupray, since Dupray states in paragraph [0103] that such a modification would result in a system which was able to adapt to environmental changes without extensive manual data manipulation.
As per claim 13, Lee in view of Skaggs and Dupray further teaches the method of claim 12, wherein the processing plan-specific object comprises at least one of:
an order paper of the processing plan,
a code identifying the processing plan (Lee, paragraph [0009]: linking design plan; paragraph [0085]: QR code), or
a workpiece associated with the processing plan (Skaggs, paragraph [0029], lines 24-28).
As per claim 14, Lee in view of Skaggs and Dupray further teaches the method of claim 13, wherein identifying the associated workpiece- specific processing plan comprises:
carrying out in the manufacturing control system a comparison of geometry data of the workpiece acquired with the camera with geometry data of workpieces to be processed that is included in the workpiece-specific processing plans as the workpiece parameters (Lee, paragraph [0067], lines 8-9; paragraph [0085], lines 3-6: picture of construction status; Skaggs, paragraph [0029], lines 32-36; paragraph [0053], lines 6-18); and 
identifying the processing plan based on a result of the comparison (Lee, paragraph [0067], lines 8-9; paragraph [0085], lines 3-6: picture of construction status; Skaggs, paragraph [0029], lines 32-36; paragraph [0053], lines 6-18),
wherein assigning the identified processing plan to the mobile transceiver data set of the mobile transceiver comprises:
automatically assigning the identified processing plan to the mobile transceiver data set (Lee, paragraph [0085]).
As per claim 15, Lee in view of Skaggs and Dupray further teaches the method of claim 13, wherein identifying an associated workpiece- specific processing plan comprises:
carrying out in the manufacturing control system a comparison of geometry data of the workpiece acquired with the camera with geometry data of workpieces to be processed that is included in the workpiece-specific processing plans as the workpiece parameters (Lee, paragraph [0067], lines 8-9; paragraph [0085], lines 3-6: picture of construction status; Skaggs, paragraph [0029], lines 32-36; paragraph [0053], lines 6-18);
identifying a group of processing plans by a result of the comparison (Lee, paragraph [0067], lines 8-9; paragraph [0085], lines 3-6: picture of construction status; Skaggs, paragraph [0029], lines 32-36; paragraph [0053], lines 6-18); and
displaying the group of processing plans to an operator for selection of the processing plan (Lee, paragraphs [0020] & [0021]).
As per claim 16, Lee in view of Skaggs and Dupray further teaches the method of claim 12, further comprising:
spatially assigning a workpiece associated with the processing plan to the mobile transceiver (Lee, paragraph [0008] & [0051]; Skaggs, paragraph [0017]).
As per claim 17, Lee in view of Skaggs and Dupray further teaches the method of claim 12, wherein the manufacturing control system is configured to provide the mobile transceiver with a workpiece parameter for outputting information about a workpiece associated with the processing plan to support a manual operation of spatial assignment of the workpiece to the mobile transceiver (Skaggs, paragraph [0017]: workpiece positioning by a human operator).
As per claim 18, Lee in view of Skaggs and Dupray further teaches the method of claim 12, wherein the manufacturing control system is configured to control the mobile transceiver to display at least one of a processing parameter or a workpiece parameter on a display of the mobile transceiver (Lee, paragraph [0019]: material information; paragraph [0020]: displaying local information).
As per claim 19, Lee in view of Skaggs and Dupray further teaches the method of claim 12, further comprising: acquiring image data of the mobile transceiver with the camera, wherein the mobile transceiver is provided based on the acquired image data of the mobile transceiver; and determining the mobile transceiver data set associated with the mobile transceiver based on the acquired image data of the mobile transceiver (Lee, paragraph [0085]).
As per claim 20, Lee in view of Skaggs and Dupray further teaches the method of claim 19, wherein the acquired image data of the mobile transceiver comprises image data of information displayed on a display of the mobile transceiver (Lee, paragraph [0019]: material information; paragraph [0020]: displaying local information).
As per claim 21, Lee in view of Skaggs and Dupray further teaches the method of claim 12, wherein the mobile transceiver comprises the camera (Lee, paragraph [0085]: taking a picture with mobile communication terminal).
As per claim 22, Lee teaches a manufacturing control system for controlling manufacturing processes in a manufacturing hall, the manufacturing control system comprising: 
an indoor location system (paragraph [0013]; paragraph [0047])… the indoor location system comprising: 
at least one stationary transceiver permanently installed in the manufacturing hall (paragraph [0053]: active RFID tag), and 
at least one mobile transceiver (paragraph [0085]: mobile communication terminal), 
wherein the at least one stationary transceiver and the at least one mobile transceiver are configured for transmitting and receiving electromagnetic signals (paragraph [0053]: active RFID tag communicating with RFID receiver within mobile communication terminal), and 
wherein the indoor location system is configured to: 
determine runtimes of the electromagnetic signals between the at least one stationary transceiver and the at least one mobile transceiver (paragraphs [0030] & [0031]: real-time monitoring)… 
determine a position of the at least one mobile transceiver in the manufacturing hall from the runtimes of the electromagnetic signals (paragraph [0008]); and 
exchange and provide data on the position of the at least one mobile transceiver in the manufacturing hall (paragraph [0008])… and 
wherein the manufacturing control system is configured to: 
acquire image data of a processing plan-specific object with a camera (paragraph [0067], lines 8-9; paragraph [0085], lines 3-6: picture of construction status); 
identify an associated workpiece-specific processing plan based on the acquired image data of the processing plan-specific object (paragraphs [0051], [0068], [0076]: construction design plan including what construction members are required and the cost of the construction materials used in the design plan); 
provide a mobile transceiver of the indoor location system, wherein a mobile transceiver data set associated with the mobile transceiver and position data of the mobile transceiver acquired with the indoor location system are stored in the manufacturing control system (paragraph [0085]); and 
assign the identified processing plan to the mobile transceiver data set of the mobile transceiver (paragraph [0085]).
Lee does not expressly teach configured to support manufacturing control of the manufacturing processes… wherein a runtime represents a time for an electromagnetic signal travelling a distance between two transceivers… and 
wherein the manufacturing control system is configured to process workpieces with a machine tool according to workpiece-specific processing plans, each of the workpiece-specific processing plans including order information for a respective workpiece to be machined, the order information including processing parameters and workpiece parameters.
Skaggs teaches configured to support manufacturing control of the manufacturing processes… and 
wherein the manufacturing control system is configured to process workpieces with a machine tool according to workpiece-specific processing plans, each of the workpiece-specific processing plans including order information for a respective workpiece to be machined, the order information including processing parameters and workpiece parameters (paragraph [0029]).
As the prior art of Lee teaches modeling and design with respect to a work place and construction, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the construction site management of Lee with the manufacture process of Skaggs, as the basics of project management and material location and logistics on construction sites of industrial plants apply to the production control of process sequences in industrial manufacturing.
Dupray teaches wherein a runtime represents a time for an electromagnetic signal travelling a distance between two transceivers (paragraph [0064]; paragraph [0103], lines 1-25: the claimed runtime is taught by the disclosed time of arrival).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the location estimating system of Dupray, since Dupray states in paragraph [0103] that such a modification would result in a system which was able to adapt to environmental changes without extensive manual data manipulation.
As per claim 23, (see rejection of claim 21 above) the manufacturing control system of claim 22, wherein the mobile transceiver comprises the camera.
As per claim 24, (see rejection of claim 13 above) the manufacturing control system of claim 22, where the processing plan- specific object comprises at least one of: 
an order paper of the processing plan, 
a code identifying the processing plan, or 
a workpiece associated with the processing plan.
As per claim 25, (see rejection of claim 14 above) the manufacturing control system of claim 24, wherein the manufacturing control system is configured to: 
carry out a comparison of geometry data of the workpiece acquired with the camera with geometry data of workpieces to be processed that is included in the workpiece-specific processing plans as the workpiece parameters; 
identify the processing plan based on a result of the comparison; and 
automatically assign the identified processing plan to the mobile transceiver data set.
As per claim 26, (see rejection of claim 15 above) the manufacturing control system of claim 24, wherein the manufacturing control system is configured to:
carry out a comparison of geometry data of the workpiece acquired with the camera with geometry data sets of workpieces to identify a group of processing plans, the geometry data sets being included in the workpiece-specific processing plans as the workpiece parameters;
identify a group of processing plans based on a result of the comparison; and
display the group of processing plans to an operator for selection of the processing plan.
As per claim 27, (see rejection of claim 16 above) the manufacturing control system of claim 22, wherein the manufacturing control system is configured to:
spatially assign a workpiece associated with the processing plan to the mobile transceiver.
As per claim 28, (see rejection of claim 17 above) the manufacturing control system of claim 22, wherein the manufacturing control system is configured to provide the mobile transceiver with a workpiece parameter for outputting information about a workpiece associated with the processing plan to support a manual operation of spatial assignment of the workpiece to the mobile transceiver.
As per claim 29, (see rejection of claim 18 above) the manufacturing control system of claim 22, wherein the manufacturing control system is configured to control the mobile transceiver to display at least one of a processing parameter or a workpiece parameter on a display of the mobile transceiver.
As per claim 30, (see rejection of claim 19 and 20 above) the manufacturing control system of claim 22, wherein the manufacturing control system is configured to acquire image data of the mobile transceiver with the camera, and
wherein the image data of the mobile transceiver comprises image data of information displayed on a display of the mobile transceiver.
As per claim 31, (see rejection of claim 22 above) a method of industrial manufacturing of an end product using a manufacturing control system, the method comprising:
receiving a manufacturing order for manufacturing the end product from a workpiece with a manufacturing execution system (MES) of the manufacturing control system (Skaggs, paragraph [0029]);
selecting individual processing steps with the MES (Skaggs, paragraph [0029]);
determining an order of the processing steps with the MES, wherein the processing steps include two or more operations from a group of operations consisting of: cutting, punching, bending, drilling, threading, grinding, joining, welding, riveting, screwing, pressing, and treating the edges and surfaces (Skaggs, paragraph [0029]);
assigning the processing steps to one or more machines or workstations (Skaggs, paragraph [0029]);
assigning a processing plan in the manufacturing order to a mobile transceiver data set of a mobile transceiver in an indoor location system of the manufacturing control system, wherein the mobile transceiver data set associated with the mobile transceiver and position data of the mobile transceiver acquired with the indoor location system (see rejection of claim 22 above) are stored in the MES (Skaggs, paragraph [0029]), wherein the position data of the mobile transceiver comprises at least one position of the mobile transceiver in a manufacturing hall that is determined by the indoor location system based on runtimes of electromagnetic signals between at least one stationary transceiver and at least one mobile transceiver in the indoor location system, the at least one mobile transceiver comprising the mobile transceiver, a runtime representing a time for an electromagnetic signal travelling a distance between two transceivers (Dupray, paragraph [0064]; paragraph [0103], lines 1-25: the claimed runtime is taught by the disclosed time of arrival);
manufacturing the workpiece for the end product into a part of the end product after a first processing step of the processing steps on a first machine or workstation assigned to the first processing step (Skaggs, paragraph [0029]);
spatially assigning the mobile transceiver associated with the manufacturing order to the manufactured workpiece (Lee, paragraph [0008] & [0051]; Skaggs, paragraph [0017]);
storing a status change of the manufacturing order in the MES (Lee, paragraph [0085], lines 3-6: picture of construction status; Skaggs, paragraph [0029]);
transporting the manufactured workpiece together with the mobile transceiver, according to the manufacturing order to a second machine or workstation in a predetermined sequence (Skaggs, paragraph [0017]; Lee, paragraph [0059]: wireless terminal teaches mobile transceiver);
performing a second processing step of the processing steps on the second machine or workstation (Skaggs, paragraph [0017]);
storing a second status change of the manufacturing order in the MES (Lee, paragraph [0085], lines 3-6: picture of construction status; Skaggs, paragraph [0029]); and
performing remaining processing steps of the processing steps of the manufacturing order with the MES in the predetermined sequence (Skaggs, paragraph [0029]),
wherein the MES is configured to determine a position of the mobile transceiver with the indoor location system of the manufacturing control system and obtain data on a current status and a current position of the manufactured workpiece (Skaggs, paragraph [0017]; Lee, paragraph [0085]),
wherein the manufacturing control system is configured for industrial processing of workpieces with a machine tool according to workpiece-specific processing plans, each of the workpiece-specific processing plans including order information for a respective workpiece to be processed, the order information including processing parameters and workpiece parameters (see rejection of claim 22 above), and 
wherein assigning the processing plan in the manufacturing order to the mobile transceiver data set of the mobile transceiver comprises:
acquiring image data of a processing plan-specific object with a camera (see rejection of claim 22 above);
identifying the processing plan based on the acquired image data of the processing plan-specific object with the manufacturing control system (see rejection of claim 22 above); and
assigning the identified processing plan to the mobile transceiver data set of the mobile transceiver (see rejection of claim 22 above).




Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/             Primary Examiner, Art Unit 2684